DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 06/16/2022 Amendment.
Claims 1-20 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,453,543. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite limitations of slowing down the read/write operations of NAND memory device when the NAND device health metric meets a degradation criteria.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,778,878 to Hodgdon (hereafter Hodgdon).
Regarding independent claim 1, Hodgdon teaches a NAND memory device comprising (see FIG. 1): 
a NAND memory array including a first pool of memory (FIG. 1: e.g. NVM 140-1 to NVM 140-n, see 14:62-65); and 
a controller (FIG. 1: storage controller 124), the controller executing instructions, to cause the controller to perform operations comprising: 
monitoring a NAND device health metric (monitoring the predefined event, such as end-of-life P/E cycle counts, or power-on time, see 18:11-28); 
determining that the NAND device health metric meets a degradation criterion indicating NAND device degradation has already occurred (such as when the current P/E cycles reach 50%, see 18:11-28); 
responsive to determining that the NAND device health metric meets the degradation criterion: 
determining a set of one or more host operation types to be degraded based upon the NAND device health metric, a numerosity of operation types in the set of one or more host operation types based upon the NAND device health metric (FIG. 2: host operation types comprising read, write and erase operations corresponding to Read Module 214, Write Module 216 and Erase Module 218; FIGS. 2-3 show at least the write rate of write operation to be degraded/limited/throttled with throttling enabled via Throttling Rate Determine Module 232, see 11:10-17 and 12:33-39), the numerosity increasing as the NAND device health metric indicates worsening NAND device health (because the reason throttling is enabled is to minimum impact on data write execution and system workloads, see 18:29-44, which implies that with number of write operations increases [beyond throttling limit], the NAND device metric worsening); 
determining a slowdown rate based upon the NAND device health metric (FIG. 4: determine a limit number of pages for current throttle period in accordance with a throttle rate in steps 406 and 408); and 
degrading a performance of the NAND memory device based upon the slowdown rate when servicing a host operation of a type within the set of host operation types to be degraded (it is seen that enabling throttling slows down speed of carrying out write operations).
Regarding dependent claim 2, Hodgdon teaches wherein the slowdown rate increases as the NAND device health metric shows increasing degradation (updating the throttle rate, see FIG. 4C).
Regarding dependent claim 4, Hodgdon teaches wherein the operations of degrading the performance of the NAND memory device based upon the slowdown rate when servicing the host operation of a type with the set of host operation types comprises one of: waiting for expiry of a timer before servicing the host operation, executing one or more no-operation instructions, executing a loop, or lowering a bus frequency of the controller (e.g. waiting for expiry of a timer before servicing a request after a current limit number of pages are read, see 12:33-13:20).
Regarding dependent claim 6, Hodgdon teaches comparing a currently observed host activity with an exempt NAND activity; and wherein the operations of degrading the performance of the NAND memory device based upon the slowdown rate when servicing the host operation of a type within the set of host operation types is performed responsive to determining that the currently observed host activity does not match the exempt NAND activity (e.g. slowdown by moving write commands between holding queue and pending queue, see FIG. 4A and 16:59 18:44).
Regarding independent claim 8, Hodgdon teaches a method performed by a controller of a NAND memory device (see FIG. 1), the method comprising: 
monitoring a NAND device health metric (monitoring the predefined event, such as end-of-life P/E cycle counts, or power-on time, see 18:11-28); 
determining that the NAND device health metric meets a degradation criterion indicating NAND device degradation has already occurred (such as when the current P/E cycles reach 50%, see 18:11-28); 
responsive to determining that the NAND device health metric meets the degradation criterion: 
determining a set of one or more host operation types to be degraded based upon the NAND device health metric, a numerosity of operation types in the set of one or more host operation types based upon the NAND device health metric (FIG. 2: host operation types comprising read, write and erase operations corresponding to Read Module 214, Write Module 216 and Erase Module 218; FIGS. 2-3 show at least the write rate of write operation to be degraded/limited/throttled with throttling enabled via Throttling Rate Determine Module 232, see 11:10-17 and 12:33-39), the numerosity increasing as the NAND device health metric indicates worsening NAND device health (because the reason throttling is enabled is to minimum impact on data write execution and system workloads, see 18:29-44, which implies that with number of write operations increases [beyond throttling limit], the NAND device metric worsening); 
determining a slowdown rate based upon the NAND device health metric (FIG. 4: determine a limit number of pages for current throttle period in accordance with a throttle rate in steps 406 and 408); and 
degrading a performance of the NAND memory device based upon the slowdown rate when servicing a host operation of a type within the set of host operation types to be degraded (it is seen that enabling throttling slows down speed of carrying out write operations).
Regarding dependent claims 9, 11 and 13, see rejections applied to claims 2, 4 and 6 above, respectively.
Regarding independent claim 15, Hodgdon teaches a non-transitory machine-readable medium, storing instructions, which when executed by a controller of a NAND memory device, cause the memory controller to perform operations comprising: 
monitoring a NAND device health metric (monitoring the predefined event, such as end-of-life P/E cycle counts, or power-on time, see 18:1128); 
determining that the NAND device health metric meets a degradation criterion indicating NAND device degradation has already occurred (such as when the current P/E cycles reach 50%, see 18:11-28); 
responsive to determining that the NAND device health metric meets the degradation criterion: 
determining a set of one or more host operation types to be degraded based upon the NAND device health metric, a numerosity of operation types in the set of one or more host operation types based upon as the NAND device health metric (FIG. 2: host operation types comprising read, write and erase operations corresponding to Read Module 214, Write Module 216 and Erase Module 218; FIGS. 2-3 show at least the write rate of write operation to be degraded/limited/throttled with throttling enabled via Throttling Rate Determine Module 232, see 11:10-17 and 12:33-39), the numerosity increasing as the NAND device health metric indicates worsening NAND device health (because the reason throttling is enabled is to minimum impact on data write execution and system workloads, see 18:29-44, which implies that with number of write operations increases [beyond throttling limit], the NAND device metric worsening); 
determining a slowdown rate based upon the NAND device health metric (FIG. 4: determine a limit number of pages for current throttle period in accordance with a throttle rate in steps 406 and 408); and 
degrading a performance of the NAND memory device based upon the slowdown rate when servicing a host operation of a type within the set of host operation types to be degraded (it is seen that enabling throttling slows down speed of carrying out write operations).
Regarding dependent claims 16, 18, and 20, see rejections applied to claims 2, 4 and 6 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon in view PGPub 2016/0034194 to Brokhman et al. (hereafter Brokhman).
Regarding dependent claim 3, Hodgdon teaches wherein the operations of determining the set of one or more host operation types to be degraded comprises determining that at a first NAND device health metric the set of one or more host operation types includes write commands and that at a second NAND device health metric that the set of one or more host operation types includes FIGS. 1-2: each of the NVM controllers 130-1 and 130-m in FIG. 1 comprising a memory 206 in FIG. 2).
Hodgdon doesn’t teach the strike through limitations.
Brokhman teaches read operations could cause data retention errors and affect lifespan of  in flash memory device (see paragraphs [0006]-[0007]).
Since Hodgdon and Brokhman are both from the same field of endeavor, the purpose disclosed by Brokhman would have been recognized in the pertinent art of Hodgdon.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to enable throttling for both read and write operations when the NAND flash memory device of Hodgdon is at end-of-life because read operations also affect the lifespan of the NAND flash memory device as suggested in Brokhman.
Regarding dependent claim 5, Hodgdon does not explicitly teach wherein the operations further comprise: receiving, over a host interface, the degradation criterion from a host.  However, it would have been obvious to one with ordinary skill in the art to realize that the criterion for predefined events (see 18:11-28) could easily be sent from a host.
Regarding dependent claim 7, Hodgdon does not explicitly teach wherein the NAND device health metric comprises a read error rate or a write error rate, but 50% of the EOL P/E cycle count (see 18:21-25). It would have been obvious to one with ordinary skill in the art to realize that read/write error rate is a function of P/E cycle count.
	Regarding dependent claims 10, 12 and 14, see rejection applied to claims 3, 5 and 7 above, respectively.
Regarding dependent claims 17 and 19, see rejections applied to claims 3 and 5 above, respectively.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant is kindly referred to rejections of independent claims 1, 8 and 15 above for item to item matching with columns and lines to support the teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 20, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824